Exhibit 10.1

GIGOPTIX, INC.

2008 EQUITY INCENTIVE PLAN

NOTICE OF RSU GRANT

[Grantee]

You have been granted restricted stock units (“RSUs”) with respect to Stock of
GigOptix, Inc. (the “Company”), with the terms set forth in the RSU Agreement
attached hereto and the GigOptix, Inc. 2008 Equity Incentive Plan (the “Plan”),
and as follows:

 

  Board Approval Date:    March 27, 2012   Date of Grant:    March 27, 2012  
Number of RSUs:   

[NUMBER OF RSUs]

  Vesting Schedule:    Subject to the conditions set forth herein:       1/4 of
the RSUs will vest on May 10, 2012       1/4 of the RSUs will vest on August 10,
2012       1/4 of the RSUs will vest on November 9, 2012       1/4 of the RSUs
will vest on March 1, 2013     

Each of the above dates is a “Vesting Date.”

Notwithstanding anything to the contrary herein, if

your Employment ceases prior to any one or more of

the Vesting Dates specified above, then you will

permanently forfeit all RSUs that are unvested as of

such date that your Employment ceases.

  Date of Issuance:   

The Company will deliver to you a number of shares

of Stock equal to the number of vested shares subject

to your Award on the applicable Vesting Date(s).

However, if a scheduled delivery date falls on a date

that is not a business day, such delivery date shall

instead fall on the next following business day.

  Transferability:    These RSUs may not be transferred.

By your signature and the signature of the Company’s representative below, you
and the Company agree that these RSUs are granted under and governed by the
terms and conditions of the Plan and the RSU Agreement, both of which are
attached and made a part of this document. In addition, you acknowledge receipt
or the right to receive a document providing the information required by
Rule 428(b)(1) promulgated under the Securities Act, which includes the Plan
prospectus. Further, you acknowledge receipt of the Company’s policy permitting
sale of shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.



--------------------------------------------------------------------------------

In addition, you agree and acknowledge that your rights to any Stock shares
underlying the RSUs will be earned only as you provide services to the Company
in a capacity described in Section 5 of the Plan over time, that the grant of
the RSUs is not as consideration for services you rendered to the Company prior
to the Date of Grant, and that nothing in this Notice or the attached documents
confers upon you any right to continue your Employment with the Company for any
period of time, nor does it interfere in any way with your right or the
Company’s right to terminate that relationship at any time, for any reason, with
or without cause. You further agree and acknowledge that the Company has the
right to reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). You further acknowledge and agree that such a
reorganization could result in the termination of your Employment with the
Company and the loss of benefits available to you under this Notice of RSU
Grant, including but not limited to, the termination of the right to continue
vesting in the Award.

 

    GigOptix, Inc.

 

[RSU grantee]

    By:  

 

    Name:  

 

    Title:  

 

 

2



--------------------------------------------------------------------------------

GIGOPTIX, INC.

2008 EQUITY INCENTIVE PLAN

RSU AGREEMENT

1. Grant of RSU. GigOptix, Inc., a Delaware corporation (the “Company”), hereby
grants to [RSU grantee] (“Grantee”), restricted stock units (“RSUs”) as set
forth in the Notice of RSU Grant (the “Notice”), to be paid, if ever, on the
date on which the RSUs vest, as set forth in the Notice of RSU Grant, and
subject to the terms, definitions and provisions of the GigOptix, Inc. 2008
Equity Incentive Plan (the “Plan”) adopted by the Company, which is incorporated
in this Agreement by reference. Unless otherwise defined in this Agreement, the
terms used in this Agreement shall have the meanings defined in the Plan.

2. Number of Shares. The number of shares subject to the Award may be adjusted
from time to time for capitalization adjustments, as provided in the Plan. As of
the Date of Grant specified in the Notice of RSU Grant, the Company will credit
to a bookkeeping account maintained by the Company for the Grantee’s benefit
(the “Account”) the number of shares of Stock subject to the Award.

3. Vesting of RSUs. These RSUs shall vest in accordance with the Vesting
Schedule set out in the Notice and in this RSU Agreement.

4. Tax Withholding and Indemnification.

(a) Unless the Company in its sole discretion chooses to withhold from any
compensation otherwise payable to the Grantee by the Company for the purpose of
satisfying the federal, state, local and foreign tax withholding obligations of
the Company which arise in connection with the Award (the “Withholding Taxes”),
on or before the time shares of Stock subject to the Award are distributed, or
at any time thereafter as requested by the Company, the Company will withhold
any amounts necessary from the Stock issuable pursuant to the Award to satisfy
all or any portion of the Withholding Taxes obligation relating to the Grantee’s
Award as follows: the Company will withhold shares of Stock from the shares of
Stock issued or otherwise issuable to the Grantee in connection with the Award
with a Fair Market Value (measured as of the Date of Issuance) equal to the
amount of such Withholding Taxes; provided, however, that the number of such
shares of Stock so withheld shall not exceed the amount necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income. For purposes
of this Agreement, “Fair Market Value” means, as of any date, the fair market
value of the Stock, as determined by the Administrator in good faith on such
basis as it deems appropriate and applied consistently with respect to
Participants. Whenever possible, the determination of Fair Market Value shall be
based upon the closing price for the Shares as reported in the Wall Street
Journal for the applicable date.

(b) In the event the Company’s obligation to withhold arises prior to the
delivery to the Grantee of Stock or it is determined after the delivery of Stock
to the

 

3



--------------------------------------------------------------------------------

Grantee that the amount of the Company’s withholding obligation was greater than
the amount withheld by the Company, the Grantee shall indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

(c) The Company is not obligated, and will have no liability for failure, to
issue or deliver any Stock upon vesting of the RSUs unless such issuance or
delivery would comply with the Applicable Laws, with such compliance determined
by the Company in consultation with its legal counsel. As a condition to the
vesting of these RSUs, the Company may require Grantee to make any
representation and warranty to the Company as may be required by the Applicable
Laws. Assuming such compliance, for income tax purposes the Stock shall be
considered transferred to Grantee on the date on which the RSUs vest. For
purposes of this Section 4, “Applicable Laws” shall mean the legal requirements
relating to the administration of stock option and restricted stock purchase
plans, including under applicable U.S. state corporate laws, U.S. federal and
applicable state securities laws, other U.S. federal and state laws, the Code,
any Stock Exchange rules or regulations and the applicable laws, rules and
regulations of any other country or jurisdiction where Awards are granted under
the Plan, as such laws, rules, regulations and requirements shall be in place
from time to time.

5. Non-Transferability of RSU. The Award is not transferable, except by will or
by the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, the Grantee may not assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Stock subject to the Award until the shares are issued to Grantee.
After the shares of Stock have been issued to Grantee, Grantee is free to
assign, hypothecate, donate, encumber or otherwise dispose of any interest in
such shares provided that any such actions are in compliance with the provisions
herein and applicable securities laws. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
Grantee may designate a third party who, in the event of Grantee’s death, shall
thereafter be entitled to receive any distribution of Stock to which he or she
was entitled at the time of his or her death pursuant to this Agreement. In
addition, Grantee shall abide by the Company’s policy permitting sales of shares
of Stock only during certain “window” periods and the Company’s insider trading
policy, in effect from time to time.

6. Dividends. Grantee shall receive no benefit or adjustment to his or her Award
with respect to any cash dividend, stock dividend or other distribution except
to the extent so provided in Section 7(b) of the Plan; provided, however, that
this sentence shall not apply with respect to any shares of Stock that are
delivered to Grantee in connection with the Award after such shares have been
delivered to Grantee.

7. Tax Consequences. The Company has not provided any tax advice with respect to
these RSUs or any future disposition of the Stock. Grantee should obtain advice
from an appropriate independent professional adviser with respect to, and under
the laws of Grantee’s country of residence and/or citizenship, the taxation
implications of the grant, exercise, assignment, release, cancellation or any
other disposal of these RSUs (each, a “Trigger Event”) and on any subsequent
sale or disposition of the Stock. Grantee should also take advice in respect of
the taxation indemnity provisions under Section 4 above.

 

4



--------------------------------------------------------------------------------

8. Data Protection.

(a) To facilitate the administration of the Plan and this Agreement, it will be
necessary for the Company (or its payroll administrators) to collect, hold and
process certain personal information about Grantee and to transfer this data to
certain third parties such as brokers with whom Grantee may elect to deposit any
share capital under the Plan. Grantee consents to the Company (or its payroll
administrators) collecting, holding and processing Grantee’s personal data and
transferring this data to the Company or any other third parties insofar as is
reasonably necessary to implement, administer and manage the Plan.

(b) Where the transfer is to be to a destination outside Grantee’s country of
residence, the Company shall take reasonable steps to ensure that Grantee’s
personal data continues to be adequately protected and securely held.

(c) Grantee understands that Grantee may, at any time, view Grantee’s personal
data, require any necessary corrections to it or withdraw the consents herein in
writing by contacting the Company, but acknowledges that without the use of such
data it may not be practicable for the Company to administer Grantee’s
involvement in the Plan in a timely fashion or at all and this may be
detrimental to Grantee.

9. No Guarantee of Continued Employment. Grantee’s Employment with the Company
or an Affiliate is not for any specified term and may be terminated by Grantee
or by the Company or an Affiliate at any time, for any reason, with or without
cause and with or without notice. Nothing in this Agreement (including, but not
limited to, the vesting of the Award pursuant to the schedule set forth in the
Notice of RSU Grant or the issuance of the shares subject to the Award), the
Plan or any covenant of good faith and fair dealing that may be found implicit
in this Agreement or the Plan shall: (i) confer upon Grantee any right to
continue in the employ of, or affiliation with, the Company or an Affiliate;
(ii) constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of Employment or affiliation;
(iii) confer any right or benefit under this Agreement or the Plan unless such
right or benefit has specifically accrued under the terms of this Agreement or
Plan; or (iv) deprive the Company of the right to terminate Grantee at will and
without regard to any future vesting opportunity that Grantee may have. For
purposes of the Notice of RSU Grant and this Agreement, Employment by a parent
or subsidiary of or a successor to the Company shall be considered Employment by
the Company.

10. Unsecured Obligation; No Voting Rights. The Award is unfunded, and as a
holder of a vested Award, Grantee shall be considered an unsecured creditor of
the Company with respect to the Company’s obligation, if any, to issue shares of
Stock pursuant to this Agreement. Grantee shall not have voting or any other
rights as a stockholder of the Company with respect to the shares to be issued
pursuant to this Agreement until such shares are issued to Grantee pursuant to
this Agreement. Upon such issuance, Grantee will obtain full voting and other
rights as a stockholder of the Company. Nothing contained in this Agreement, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind or a fiduciary relationship between Grantee and the
Company or any other person.

 

5



--------------------------------------------------------------------------------

11. Notices. Any notices provided for in the Award or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to Grantee, five (5) days after deposit in the
United States mail, postage prepaid, addressed to Grantee at the last address
Grantee provided to the Company. Notwithstanding the foregoing, the Company may,
in its sole discretion, decide to deliver any documents related to participation
in the Plan and this Award by electronic means or to request Grantee’s consent
to participate in the Plan by electronic means. Grantee hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

12. Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

13. Miscellaneous.

(a) The rights and obligations of the Company under the Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Grantee’s rights and obligations under the
Award may only be assigned with the prior written consent of the Company.

(b) Grantee shall upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of the Award.

(c) Grantee acknowledge and agree that he or she has reviewed the Notice of RSU
Grant, this Agreement, and the Plan in their entireties, has had an opportunity
to obtain the advice of counsel prior to executing and accepting the Award, and
fully understands all provisions of the Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

14. Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

6



--------------------------------------------------------------------------------

15. Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

16. Effect of Agreement. Grantee acknowledges receipt of a copy of the Plan as
well as a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus and
represents that he or she is familiar with the terms and provisions thereof (and
has had an opportunity to consult counsel regarding the Award terms), and hereby
accepts these RSUs and agrees to be bound by its contractual terms as set forth
herein and in the Plan. Grantee hereby agrees to accept as binding, conclusive
and final all decisions and interpretations of the Administrator regarding any
questions relating to the RSUs. In the event of a conflict between the terms and
provisions of the Plan and the terms and provisions of the Notice and this
Agreement, the Plan terms and provisions shall prevail. The RSUs, including the
Plan, constitutes the entire agreement between Grantee and the Company on the
subject matter hereof and supersedes all proposals, written or oral, and all
other communications between the parties relating to such subject matter.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.

 

GRANTEE

    GigOptix, Inc.

 

[Grantee]

    By:  

 

    Name:  

 

Date:  

 

    Title:  

 

 

-8-